Citation Nr: 1108205	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  04-25 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for post-operative residuals of left epididymectomy (previously claimed as epididymitis).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1956 to March 1960 in the U.S. Navy and April 1961 to March 1962 in the U.S. Air Force.

This matter comes to the Board of Veterans' Appeals (Board) from two decisions by  the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  An April 2003 rating decision denied service connection for epididymitis, finding that new and material evidence had not been submitted to reopen the claim; and a May 2004 decision denying TDIU.

The Veteran testified at an RO hearing in April 2005.  In August 2006, the Veteran testified before the undersigned Veterans Law Judge at a Board Central Office hearing in Washington, DC.  Transcripts of both hearings are of record.

The Board reopened the service connection claim for epididymitis in January 2007 and remanded the claim on the merits, specifically so that a VA examination addressing the etiology of the epididymitis and a VA notice letter could be provided.  In February 2009, the Board remanded the case again, pursuant to Stegall v. West, 11 Vet. App. 268 (1998), as a VA notice letter was not provided.  The TDIU issue also was remanded as it was inextricably intertwined with the epididymitis issue.  

On appeal in August 2010, the Board granted service connection for post-operative residuals of left epididymectomy (previously claimed as epididymitis), and remanded the inextricably intertwined TDIU claim so that it could be readjudicated after the Veteran's genitourinary disability was assigned an evaluation.

In September 2010, the Appeals Management Center (AMC) awarded a 10 percent evaluation for epididymitis, effective June 23, 2003.  The AMC issued a supplemental statement of the case with respect to the TDIU claim in December 2010.  The Veteran's representative filed a notice of disagreement with the epididymitis evaluation in February 2011, after the case was certified to the Board.  

The issue of entitlement to a grant of special monthly compensation for loss of use of a creative organ was raised by the Veteran's representative in February 2011, and has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In an August 2010 decision, the Board granted service connection for post-operative residuals of left epididymectomy, and directed VA to readjudicate the TDIU claim after assigning a disability evaluation for the Veteran's genitourinary disability.

The AMC complied with the Board's August 2010 directive in a September 2010 rating decision by assigning a 10 percent evaluation.  The February 2011 Brief from the Veteran's representative is taken as a notice of disagreement (NOD) with the 10 percent evaluation.  Specifically, he states that the Veteran is entitled to an initial  evaluation in excess of 10 percent for post-operative residuals of left epididymectomy.  A statement of the case (SOC) with respect to this issue has not been issued.

When an NOD has been filed with regard to an issue, and an SOC has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, the claim of an initial evaluation in excess of 10 percent for post-operative residuals of left epididymectomy is being remanded for issuance of an SOC and to give the Veteran the opportunity to complete an appeal.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 19.26 (2010); see Manlincon v. West, 12 Vet. App. 238 (1999).

The Veteran's representative further contends that if correctly evaluated, the Veteran's post-operative residuals of left epididymectomy would meet the schedular criteria for a TDIU.  The matter of entitlement to TDIU is dependent upon a determination of the Veteran's service-connected disabilities and their impact on his occupational functioning.  As the disability evaluation is not resolved with respect to post-operative residuals of left epididymectomy, it is premature to adjudicate the matter of TDIU.  The issues are inextricably intertwined.

Accordingly, the case is REMANDED for the following action:

1. Provide a Statement of the Case which addresses the issue of an initial evaluation in excess of 10 percent for post-operative residuals of left epididymectomy.  If, and only if, the claimed is denied, and an appeal is perfected by a timely filed substantive appeal, this issue should be certified to the Board.

2. Then, readjudicate the TDIU claim.  If the benefit sought remains denied, issue the Veteran and his representative a supplemental statement of the case and allow for a reasonable period of time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



